Citation Nr: 0703845	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss, right ear.

2.  Entitlement to service connection for a left knee 
disorder, described as degenerative joint disease.

3.  Entitlement to service connection for left pre-Achilles 
and retrocalcaneal bursitis.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the RO 
in Philadelphia, Pennsylvania, which denied service 
connection for the above mentioned conditions. The case was 
forwarded to the Board from the RO in Newark, New Jersey.

In May 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

In June 2005 this claim was remanded to the RO for additional 
development and has now been returned for adjudication.  

  
FINDINGS OF FACT

1.  A right ear sensorineural hearing loss is not shown by 
competent medical evidence to be related to service, and a 
compensably disabling right ear sensorineural hearing loss 
was not manifested within one year of separation from active 
duty.

2.  A left knee disorder, described as degenerative joint 
disease, is not shown by competent medical evidence to have a 
nexus to service.

3.  Left pre-Achilles and retrocalcaneal bursitis is not 
shown by competent medical evidence to have a nexus to 
service.


CONCLUSIONS OF LAW

1.  A right ear sensorineural hearing loss disorder was not 
incurred in-service, and it may not be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).
 
2. A left knee disorder, described as degenerative joint 
disease, was not incurred in or aggravated by active military 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  Left pre-Achilles and retrocalcaneal bursitis was not 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in various 
correspondence including, VA letters in February 2001 and 
August 2005, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The claims 
were readjudicated in a September 2006 supplemental statement 
of the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claims. Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Analysis

The veteran argues that he suffers from a right ear hearing 
loss, degenerative joint disease (DJD) of the left knee, and 
left pre-Achilles and retrocalcaneal bursitis due to 
incidents or injuries sustained while in military service.  
It is requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss and arthritis (degenerative joint disease), are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

a. Right ear hearing loss

The service medical records are negative for any complaints, 
treatment or diagnosis of sensorineural hearing loss.

The April 1968 preinduction examination revealed normal 
bilateral hearing.  Likewise, the January 1970 separation 
examination included a whisper examination which was normal.

At an April 2003 VA audiological examination, the veteran's 
ear canals and tympanic membranes were normal.  At an 
audiological evaluation the veteran reported working a five 
inch gun in service for three years without hearing 
protection.  He also had positive occupational noise exposure 
for 18-20 years in the printing business where he did use 
hearing protection.  The examiner diagnosed bilateral mild 
sensorineural hearing loss.

At an August 2006 VA ear examination, the veteran's chief 
complaint was a "clogged" sensation and difficulty hearing 
from his right ear.  He also had periodic tinnitus which he 
first noted 7 to 8 years ago.  He reported excess noise 
exposure to "big gun" firing practice onboard ship 1-2 
times a week during service.  Post service he worked in a 
warehouse and with printing presses.  He denied experiencing 
any significant history of civilian work or recreational 
noise exposure. 

An audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ


Average

500
1000
2000
3000
4000

RIGHT
25
25
25
20
25
23.75 
dB
LEFT
20
25
25
20
35
26.25 
dB

Speech audiometry revealed speech recognition ability of 96 
percent in the right and left ears.  Right ear hearing was 
considered normal for VA purposes.  The examiner noted that 
given that the hearing problem and tinnitus were not noted 
until about 7-8 years ago, "It is believed that hearing loss 
and tinnitus are less likely than not (less than 50/50 
probability) caused by or a result of noise exposure in the 
service." 

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. 

In this case, the veteran does not meet the requirements for 
impaired hearing for VA purposes in his right ear.  Indeed, 
right ear hearing loss for VA purposes was not clinically 
demonstrated in-service, or subsequent to service. 
  
The threshold matter that must be addressed in a claim for 
service connection is whether the claimed disability is 
present. Here, the medical evidence does not show that the 
veteran has a right ear hearing loss disorder for VA 
purposes.  In the absence of proof of a present disability, 
there cannot be a valid claim. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability and that it is related 
to disease or injury in service.  

Here, the veteran has not submitted any evidence of a current 
diagnosis of a right ear hearing loss disorder. While the 
April 2003 VA examiner diagnosed moderate bilateral hearing 
loss, he did not explain how he reached this diagnosis, and 
the audiometric findings secured that month do not show a 
hearing loss for VA compensation purposes.  38 C.F.R. 
§ 3.385.  The August 2006 VA examiner noted that there was 
some mild hearing loss indicated at 4000 Hz in the left ear.  
However, the veteran claimed a hearing loss disability of the 
right ear, and the veteran's right ear hearing was considered 
to be normal.  While the appellant argues to the contrary, as 
a layperson, he is not competent to establish by his own 
opinion that he has a right ear hearing loss disorder for VA 
purposes or relate such a disability to service. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). Hence, the claim 
must be denied.

b.  Left knee DJD, and left pre-Achilles and retrocalcaneal 
bursitis

The service medical records are entirely silent for any left 
knee, or left ankle/foot complaints, injuries or treatment 
during service.  No left knee, ankle/foot disorder was noted 
during the April 1968 preinduction examination, and the 
January 1970 separation examination was normal.

At a March 2003 VA examination the veteran reported that he 
struck his left knee in service but did not pay any attention 
to it.  He apparently received no treatment in service for 
it.  Neither were there any injuries or treatment during 
service for a left ankle/foot condition.  The veteran began 
developing pain in his left knee 8 years ago and in his left 
heel cord about six years ago.  He currently reported pain in 
the left knee on walking and standing and pain in his left 
heel which persists the entire day.  An MRI in January 2003 
revealed pre Achilles and retrocalcaneal bursitis.  The 
examiner diagnosed the veteran with DJD, left knee and pre 
Achilles and retrocalcaneal bursitis.  He noted that neither 
was related to the veteran's period of service.

In this case, there is no competent evidence submitted 
showing that the veteran currently suffers from a left knee 
or ankle disorder that is related to service. At best, the 
evidence shows a report of a complaint of left knee pain 
which began approximately in 1995, about 25 years after 
service, and a left ankle/foot condition beginning in 1997, 
about 27 years after service.  The Board of course must take 
note that none of the competent medical evidence of record 
indicates that either the claimed left knee or the ankle/foot 
problem is related to any in-service activities. Hence, the 
Board concludes that the preponderance of the evidence is 
against finding a link between any current left knee or 
ankle/foot disability and the appellant's active duty 
service. Consequently, the claims of entitlement to service 
connection for a left knee disorder, described as DJD; and 
left pre-Achilles and retrocalcaneal bursitis are denied.

Since the preponderance of the competent evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sensorineural hearing loss, right 
ear, is denied.

Service connection for a left knee disorder, described as 
degenerative joint disease, is denied.

Service connection for left pre-Achilles and retrocalcaneal 
bursitis is denied.


_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


